Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. (NPL Doc, “Graphics Gems Revisited”) in view of Sturm et al. (NPL Doc, “A unified GLTF/X3D extension to bring Physically-Based Rendering to the Web”).

As per claim 1, Guy teaches the claimed:
1. A method comprising: 
(The visualization data is obtained in section 6.1 in the 5th and 6th paragraphs.  The visualization data includes the materials in the chart in the 5th paragraph and other properties of the gemstone (the 3D item)); 
identifying, by the device and from the visualization data, one or more materials of the three-dimensional item (This feature is taught in section 6.1 in the 5th paragraph where the type of 3D gemstone (3D item) material is determined along with parameters used for that material); 
generating, by the device and based on the visualization data, physically based rendering data for the one or more materials of the three-dimensional item (Guy in section 1, in the last paragraph “In section 3 we present a physical model for the behavior of light in colored gemstones. The importance of each phenomenon is then examined with a correct order of priority in terms of visual impact in Section 4, in order to derive a model suitable for hardware implementation.”)

Guy alone does not explicitly teach the remaining claim limitations.
However, Guy in combination with Sturm teaches the claimed:
forming, by the device, a container that includes the visualization data and the physically based rendering data, wherein the visualization data is stored using a file format that does not support the physically based rendering data (Sturm teaches this feature on page 121 in the 3rd paragraph in section 6.1 where they refer “glTF extension” and the code at the end of section 6.1 which shows that the “glTF extension” includes material data as well.  This glTF extension corresponds to the claimed “container” because it contains a set of data used to help define the visualization data including material and other model properties, e.g. please see Sturm where it states “We drafted a glTF extension, written against glTF version 1.0, which expands the glTF material schema by adding a new identifier for the technique property (”PBR”) and specifying our model’s properties (color, metallic, and roughness) within the values property used in our material description.”  Sturm in section 3, 1st paragraph indicates that PBR stands for “Physically-based rendering (PBR)”.
In this instance, the “glTF version 1.0” with the “glTF” extension corresponds to the claimed “wherein the visualization data is stored using a file format that does not support the physically based rendering data” because this extension is needed in order to allow the glTF to support the physically based rendering data.
Also please see Sturm in section 6.1, 1st paragraph “glTF 1.0 doesn’t specify a shading model for materials but relies instead on GLSL shader code and parameters (uniforms)” and 3rd paragraph “We drafted a glTF extension, written against glTF version 1.0, which expands the glTF material schema”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the container to store the visualization data in the file format as taught by Sturm with the system of Guy.  Sturm teaches the advantage to this feature is that this allows the physically based rendering data to be transmitted and stored without being highly dependent on the shader code of a particular renderer and to improve compatible across
rendering engines (Sturm in section 6.1, 1st paragraph and in the abstract of Sturm).


As per claim 2, Guy alone does not explicitly teach the claimed limitations.
However, Guy in combination with Sturm teaches the claimed:
2. The method as in claim 1, wherein the file format is one of: graphics language (GL) (Sturm teaches this feature on page 121 in section 6, 1st paragraph where they refer adding an extension over the web glTF file format).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the file format to be a graphics language (GL) Transmission Format (glTF) as taught by Sturm with the system of Guy because this format has data structures similar to the ones used in OpenGL and it allows for expansion of the any part of the original format (Sturm in section 2, 2nd and 4th to last paragraphs in the section).


As per claim 3, Guy alone does not explicitly teach the claimed limitations.
However, Guy in combination with Sturm teaches the claimed:
3. The method as in claim 1, wherein forming the container comprises: inserting, by the device, the physically based rendering data directly into a file having the file format in a free-form extras field of the file (Sturm teaches this feature on page 121 in the 3rd paragraph in section 6.1 where they refer to using the “glTF extension” to insert data directly into a file having the file format and the code at the end of section 6.1.  Sturm teaches of the claimed “in a free-form extras field of the file” in section 6.1, 3rd paragraph and in section 2, 4th to last paragraph in section where the file format (GL Transmission Format (glTF)) allows expansion of any part of the original format.  This expansion allows for the free-form extras field of the file which allows the additional physically based rendering data to be directly inserted into a file).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the physically based rendering data directly into a file 


As per claim 4, Guy teaches the claimed:
4. The method as in claim 1, wherein the physically based rendering data for the one or more materials comprises an index of refraction (In section 1, 5th paragraph “Our system introduces new possibilities of observing virtual gemstones: not only can the viewing conditions be changed in real time but also the physical properties (e.g., color, refractive index) and even the geometry of the stone” and on page 232, towards the middle of the 2nd col where it states “… n1 the refractive index”).


As per claim 5, Guy teaches the claimed:
5. The method as in claim 1, wherein the physically based rendering data for the one or more materials comprises high dynamic range (HDR) data (Guy in section 5, 2nd to last paragraph “As illustrated in the result section, rendering gemstones needs to deal with high dynamic range lighting and rendering. All computations are thus performed with floating point values and a final tone reproduction pass (3) turns the result of pass (2) it into a 8-bits rgb image. Pass (1); (2) and (3) are detailed in Sections 5.1, 5.2 and 5.3.” and Guy in the paragraph below figure 9 where it states “The incoming light is represented using a HDR cube-map composed of three traditional 4x8-bits cube-maps”).


As per claim 8, Guy teaches the claimed:
8. The method as in claim 1, wherein the physically based rendering data for the one or more materials comprises tonemapping data (Please see the top middle portion of figure 9 where they incorporate and use “Tone mapping parameters”).

As per claim 9, Guy teaches the claimed:
9. The method as in claim 1, wherein generating the physically based rendering data comprises: computing reflected and refracted light for the one or more materials using one or more Fresnel equations (Guy teaches this towards the end of section 3.1 where a set of Fresnel coefficients are determine by using the Fresnel formulas (Fresnel equations).  Guy teaches of computing reflected and refracted light by calculating terms with both the t and r subscripts where Guy at the top of the 1st col on page 233 states “We take the convention that subscripts t and r stand for transmitted and reflected fields”.  Guy in section 3.1, 1st paragraph states that they calculate these values for crystal-structured materials).

As per claim 10, Guy teaches the claimed:
10. The method as in claim 1, wherein the one or more materials comprises a gem or glass (This feature in section 6.1 in the 5th paragraph where the type of 3D gemstone (3D item) material is determined along with parameters used for that material).


11.  The method as in claim 10, wherein generating the physically based rendering data comprises: rasterizing a front face of the gem as if it were opaque; and performing ray tracing starting at the front face (Guy teaches this feature in section 5.2, 2nd paragraph, e.g. where they state “At a given level k > 0, a P-buffer is filled with the result of the internal reflection
fragment program …At level 0 the external reflection fragment program is used instead, for adding the result of the previous calls seen by refraction, with the light reflecting on the faces directly visible” and please see Guy in figure 7 where level 0 of the facet tree corresponds to containing the front face F1 of the gem.
	In this instance, the front face of the Gem F1 is rasterized as if it were opaque because an external reflection fragment program is used instead of the internal reflection fragment program.  By considering the light as being reflected externally from the front face of the gem, the front face of the gem is rasterized as if it were opaque).

As per claim 16, Guy alone does not explicitly teach the claimed limitations.
However Guy in combination with Sturm teaches the claimed:
16. The method as in claim 1, wherein the one or more materials comprise a metal (Sturm teaches this feature in figure 1 where it shows examples of a 3D item with metal materials).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one or more materials to comprise a metal as taught by Sturm with the system of Guy in order to store a model of a ring or a piece of jewelry for physical based rendering which includes both a gemstone and a metal portion as well.  Guy gives an example of using their gemstones with a piece of jewelry in figure 11.

As per claim 19, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.  The system of Guy would have to have some type of tangible non-transitory computer-readable medium present in order to function and run on a computer as described by the reference.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guy in view of Sturm in further view of Zhou et al. (Pub No. 2018/0285674 A1).

As per claim 6, Guy alone does not explicitly teach the claimed limitations.
However, Guy in combination with Zhou teaches the claimed:
6. The method as in claim 1, wherein the physically based rendering data for the one or more materials comprises bloom data (Zhou teaches of including bloom data for the physically based rendering data in paragraph [0039] and in [0106], e.g. where Zhou in [0106] states “S2025: Performing the bloom processing, including: outputting a blooming part of the target objects into a map, performing blur processing on pixels of the blooming part”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the physically based rendering data for the one or more materials to comprise bloom data as taught by Zhou with the system of Guy as modified by Sturm.  Zhou teaches the advantage to this is that it enables the high dynamic range rendering to mimic artifacts of real-world cameras photographing objects (Zhou in [0039]).  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guy in view of Sturm in further view of Rouet et al. (Pub No. 2014/0218390 A1).

As per claim 7, Guy alone does not explicitly teach the claimed limitations.
However, Guy and Sturm in combination with Rouet teaches the claimed:
7. The method as in claim 1, wherein the physically based rendering data for the one or more materials comprises anti-aliasing data (Rouet teaches this feature in paragraph [0048] “For some applications it is acceptable for multiple samples to contribute to the anti-aliased color stored for a pixel … When it is acceptable for multiple samples to contribute to the anti-aliased color for a pixel, the stencil buffer is not needed to perform anti-aliasing“).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the physically based rendering data to comprise anti-aliasing data as taught by Rouet with the system of Guy as modified by Sturm in order to increase the quality of the color and texture data on the object.  For example, the anti-aliasing data allows the pixels along curves and edges of the texture or object to appear smoother and less jagged.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guy in view of Sturm in further view of Hui et al. (NPL Doc, “Accelerating Refractive Rendering of Transparent Objects”).

As per claim 13, Guy teaches the claimed:

sampling an environment map associated with the gem (Guy teaches this feature in section 5.2, 3rd paragraph where a HDR cube-map (an environment map) is sampled and is associated with the gem because this HDR cube-map represents incoming light).

Guy alone does not explicitly teach the remaining claim limitations.
However, Guy and Sturm in combination with Hui teaches the claimed:
assessing refracted light rays that exit the gem (Hui shows a case where refracted light rays exit the gem in figures 1 and 2, e.g. in figure 1 the refracted light rays exit in directions D2 and D3.  Also please see Hui in section 3, 1st paragraph where they refer to “The refractive rendering algorithm” and in section 3, 2nd paragraph “In the pre-computation stage, the directions of rays and the positions at which the rays intersect the transparent object are calculated by a ray tracer.”  The refracted light rays that exit the gem are accessed when the ray tree is accessed in figure 4, e.g. rays T2, T3, and T4 exit the gem in figure 3.  The rays in the ray tree are accessed during rendering, e.g. please see Hui in section 4, 1st paragraph); and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assessing refracted light rays that exit the gem with the system of Guy as modified by Sturm in order to compute the pixel values for these light rays as they interact with other lights or features in the environment outside of the transparent 3D gem object.  This allows the correct scenes images and pixel colors to be calculated for rendering the scene images.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guy in view of Sturm in further view of Kurz et al. (Pub No. 2019/0362539 A1).

As per claim 17, Guy alone does not explicitly teach the claimed limitations.
However, Guy and Sturm in combination with Kurz teaches the claimed:
17. The method as in claim 16, wherein generating the physically based rendering data comprises: rasterizing the visualization data using a parameter that quantifies a degree of metalness of the one or more materials (Kurz teaches this feature in paragraph [0069] where they refer to “… The reflectivity of the CGR object 155 may be determined based on a user selection or adjustment, an input received by the system, or may otherwise be associated with the CGR object 155 itself, e.g., the material composition or properties of the CGR object 155 such as the material roughness, the material metalness, the material glossiness, the material specularity, or any other Physically Based Rendering (PBR) or Physically Based Shading (PBS) material properties” and Kurz in the abstract “… In order to render a reflective surface of the CGR object, one exemplary implementation involves synthesizing an environment map of a CGR environment representing a portion of a physical scene based on observed characteristics of the physical scene”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a parameter that quantifies a degree of metalness of the one or more materials as taught by Kurz with the system of Guy as modified by Sturm in order to produce a physically more accurate rendering by considering more specific physical properties of the surface of the object being rendered.


Claims 18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guy in view of Sturm in further view of Upadhyay et al. (Pub No. 2018/0190003 A1).

As per claim 18, Guy alone does not explicitly teach the remaining claim limitations.
However, Guy in combination with Sturm and Upadhyay teaches the claimed:
18. The method as in claim 1, further comprising: providing the container to an endpoint client (Sturm in section 6, 1st paragraph teaches of providing the glTF extension (the container) to an endpoint client by transmitting this data over the web) via an online application (While Sturm in section 6, 1st paragraph teaches of providing the glTF extension (the container) to an endpoint client by transmitting this data over the web, Sturm is silent about using the claimed “online application” per se.  Upadhyay teaches of this feature towards the end of [0054], e.g. where they refer to “… Likewise, the client computing system 300 may communicate the servers for an online application store or developer servers to obtain definition files for a 3D environment, e.g., an immersive virtual reality game”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the container to an endpoint client as taught by Sturm with the system of Guy in order to allow computers over a network to communicate and share a common format for physically-based rendered objects (Sturm in section 6, 1st paragraph).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the online application as taught by Upadhyay with the system of Guy as modified by Sturm in order to provide an online store application where nd half of [0054]).  


As per claim 20, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.  The system of Guy would have to have some type of processor and memory present in order to function and run on a computer as described by the reference.  
Guy does not teach of the claimed “one or more network interfaces” per se.  Upadhyay teaches of this claimed feature towards the end of paragraph [0055] “… In some implementations, the client computing system 300 includes … a network interface 314 “.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system to include one or more network interfaces as taught by Upadhyay with the system of Guy as modified by Sturm in order to provide a system in which information may be communicated and shared between the client device and other computers located remotely across the network.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571) 272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612